Temporary workers (debate)
The next item is the recommendation for second reading, on behalf of the Committee on Employment and Social Affairs, on the Council common position (10599/2/2008 - C6-0327/2008 - for adopting a directive of the European Parliament and of the Council on temporary agency work (Rapporteur: Mr Désir).
rapporteur. - (FR) Mr President, Commissioner, ladies and gentlemen - I hope that the Council Presidency is going to join us - it has now been more than six years since the adoption of the Directive on temporary work was postponed, not because of Parliament, which gave its opinion as soon as the Commission's proposal was referred to it in 2002, but precisely because of the deadlock of certain Member States within the Council.
We have the opportunity today, after the adoption of a common position between the Member States, to arrive at this important piece of social legislation at a time when expectations of a social Europe are high, and it is this opportunity that we must seize. Temporary work accounts for more than three million jobs in the Union. Temporary workers are employed by around 20 000 companies, which represent a turnover of EUR 75 billion.
This is a sector that is obviously very liable to fluctuations in growth, and temporary workers are today the first to be affected by the economic slowdown and the rise in unemployment. However, like other types of insecure and atypical employment, temporary work has seen structural growth over the last few years, and this development was estimated at almost 60% over the last five years. It is a development that has continued with particular intensity within the new Member States.
Temporary work concerns a very large number of sectors that vary according to the Member State: industry, in some countries, services, in others, and construction, agriculture and transport, in others still. Its proportion also varies a great deal from one country to another. It may be as much as 5% of all workers in countries such as the United Kingdom. The duration of assignments also varies. In some countries it is short, with assignments lasting around 10 days, in France, for example; less than a week, in Spain; or around 20 days in Finland. However, in other countries, such as Ireland, Belgium and the Netherlands, it may be several months, indeed even a year or more in Austria.
Temporary workers, as we know, are more exposed to physical risks, intensity of work and accidents at work. Their training is often less extensive. Stress linked to the insecurity of their jobs is also extremely common.
The fact is, the laws and the types of legal framework relating to their situation differ greatly within the Member States - so much so that temporary workers are, for example, truly protected by equal treatment, in particular in terms of pay, in just 10 of the 27 countries of the European Union. Their access to training, social protection, maternity leave - these subjects all vary and are absolutely not guaranteed in the same way in all the Member States.
That is why the European Commission, at the request of the social partners, and with the support of the European Parliament, wanted a piece of legislation that could guarantee such equal treatment. Having received an initial draft, in November 2002 the European Parliament, following on from the report by my fellow Member, Mrs van den Burg, who is still here in this House and to whom I should like to pay tribute, strengthened this draft legislation by making it possible to guarantee equal treatment from day one, in particular regarding pay.
When its common position was adopted last June, the Council eventually came round to the European Parliament's position. It therefore believed that equal treatment from day one should be the general rule and that any derogation from this principle needed to be agreed on by the social partners by means of collective negotiations or through agreements concluded with the social partners at national level. The European Parliament's amendments on the definition of the basic working and employment conditions, in particular with the inclusion of pay in Article 3, have also been incorporated in the common position.
Lastly, the Council's common position has retained the amendments on access to employment, collective facilities and vocational training, and on the right of temporary workers to be represented under the same conditions as those of permanent workers employed by the user enterprise.
A debate has taken place within the Committee on Employment and Social Affairs concerning Parliament's initial proposal to amend the Commission's proposal to add elements relating to health, safety and hygiene at work, which have not been adopted by the Council. However, these guarantees exist under the terms of another directive, the Council Directive of 25 June 1991, which supplements the measures to encourage improvements in the health and safety at work of workers with a fixed-duration employment relationship or a temporary employment relationship.
As you know, ladies and gentlemen - I am going to end this first speech on this point - the European Trade Union Confederation, on the one hand, and the professional bodies representing temporary employment agencies, on the other, want us to adopt this legislation. Adopting this legislation today means ensuring that the European Parliament's positions at first reading henceforth become the law; that this framework for protecting temporary workers can be transposed within the next three years; and that the Pandora's box of uncertain negotiations within the Council cannot be reopened. That is why the Committee on Employment and Social Affairs decided on 7 October to recommend the adoption of the common position, without amendment, in order to protect this, the most insecure employment sector in Europe.
Madam President, ladies and gentlemen, first of all I would like to thank the rapporteur, Mr Harlem Désir, for the piece of work he has delivered. I feel I have nothing to add to the general points that have been put forward, but would like just to focus on the results of the political agreement of the 10 June and to point out the successes which have been achieved across a range of key points in the interests of the European Parliament. We now have the direct application of the principle of equal treatment for temporary workers from day one of their assignments, without any exceptions whatsoever for short-term assignments, 'deferral periods', clarification of definitions, consultations with the social partners or involving them in proposing exceptions which would allow certain specific departures from the principle of equal treatment. The Commission is pleased with the consensus on the common position taken by the Council in the Committee on Employment and Social Affairs and I must repeat my congratulations to the rapporteur and the political groups for confirming their willingness to adopt a common position without further amendments.
Ladies and gentlemen, respect for the social partners is a key element in the political idea of the European Union, and I therefore note with great satisfaction the positions taken both by the unions and by the employers. Ladies and gentlemen, I believe that we have the conditions for passing the proposal on first reading.
President-in-Office of the Council. - (FR) Madam President, Commissioner, ladies and gentlemen, although I could not physically hear you, Mr Désir, your remarks have, I believe, been faithfully reported to me, as have yours, Commissioner.
On 9 June, in Luxembourg, the Council reached an agreement on two texts that the Member States of the European Union had been debating for several years. The first, as you know, is a proposal for revision of the Working Time Directive, which has been the subject of negotiations since 2004. This is not the subject of this evening's debate.
The second is a draft directive on the working conditions of temporary workers that has been debated since 2002. The aim of this draft is to enhance the protection received by temporary workers and to improve the quality of temporary work. It is for the purpose of its definitive adoption that we are meeting today.
I should like first of all to say to you that, in my view, the adoption of this text on temporary workers will send out a very strong signal to all Europeans: that 2008 can be the year of the revival of social Europe. For years we waited for substantial legislative progress to be made in the social sphere. With the definitive adoption of the Directive on Temporary Work, we are beginning to move on from those years of deadlock.
The people of Europe were waiting for this signal, that of a more protective Europe. Their expectations, as we know, are even greater in the current context, with the financial crisis and its consequences for the economy. Now more than ever, it is time to give them tangible signs of our ability to reconcile the objective of economic prosperity with that of social cohesion and of our will to defend and promote the European social model.
The draft directive that we are debating this evening is a vitally important text, for a start because of the number of Europeans it will affect. In 2006, there were 3.4 million temporary workers in Europe. However, if we count the number of people who, at one time or another, find themselves on the list of temporary employment agencies, we arrive at 6 million people who are affected.
I would add that, for 20 years, temporary work has been the type of atypical work that has increased the most. Furthermore, according to the Dublin-based European Foundation, it has at least doubled in almost all the Member States, and increased fivefold in Denmark, Italy, Spain and Sweden - there being an increasing number of European businesses that have recourse to it in order to find workers meeting their specific requirements.
Thus, we are talking today about a key sector of the European economy, and for this key sector, you have submitted a key text, Mr Désir, that will offer real additional guarantees to European workers.
The first of these guarantees is the principle of equal treatment from day one between permanent workers and temporary workers. This innovation is a major advance for temporary workers in Europe, those for whom the laws did not previously lay down such protective provisions. Throughout their assignments, these workers will henceforth be covered by the same working conditions as those who are recruited directly by the company to the same post. This will apply with regard to working time, overtime, break times, rest periods, night work, paid leave, the protection of workers' health, the right to non-discrimination and the protection of pregnant women.
This is essential, because we also know, regarding all these subjects, that temporary workers are at present exposed to physical risks at least as significant as those to which permanent workers are exposed, and to a pace of work that is at times faster.
The principle of equal treatment from day one will also apply regarding pay. From the start of their assignments, temporary workers will receive the same pay as people recruited directly by the user enterprise to do the same job.
Derogations from this principle, and in particular the introduction of qualification periods, will be possible only if there is agreement between the social partners, that is to say, compensation for workers.
Lastly, the directive will provide new guarantees in terms of temporary workers' access to permanent jobs, access to collective facilities, catering services, childcare facilities and transport services, and in terms of access to vocational training or representation.
I should like to say to you, as President-in-Office of the Council, that I am delighted to observe that the conditions are in place today for the adoption of this text. It is true, too, that this text incorporates a large number of the amendments adopted by Parliament at first reading in November 2002. This also without doubt explains why the Committee on Employment and Social Affairs - virtually all of its members - decided not to amend it, and I should like once again to thank for their constructive approach the rapporteur of the text and all the Members who worked actively on it.
This virtually unanimous support is also a clear sign of the usefulness and quality of this text, and I should also like to pay tribute in this House to Mr Špidla, who has always supported this initiative and who agreed not to withdraw this text even though the debates seemed to be at a standstill in December 2007, in Brussels for example.
As you know, it was during the Slovenian Presidency that we were able to reach a positive outcome. I should also like to highlight the efforts made in this matter by the United Kingdom, by paying tribute to the agreement reached between the United Kingdom's social partners on 19 May 2008. This was an important element. Lastly, I should like to refer to the support given by the European social partners to the common position adopted on 9 June concerning the strand on temporary work.
We can thus say today that there is agreement between all the players in this matter. This also demonstrates that, with perseverance, creativity and dialogue, we can emerge from situations that are seemingly at a standstill, even on social matters, even in Europe, even in order to adopt directives.
on behalf of the PPE-DE Group. - (FR) Madam President, Mr Bertrand, Mr Špidla, firstly, we have here the conclusion of an extremely constructive piece of work between the European institutions, on the one hand, and the Member States, on the other, but also between the political groups and the social partners. The text we have arrived at is based on a consensus with the social partners. This draft directive now lays down a general framework for temporary workers in the 27 Member States, and it is an extremely important advance, founded on the principle of non-discrimination between permanent workers and temporary workers.
In it we have included a commitment to transparency - transparency regarding the conditions provided to workers - but also a commitment to confidence between workers and employers. Safety of workers and the flexibility required by businesses are extremely important; that is why, today, the Group of the European People's Party (Christian Democrats) and European Democrats - which is based on these foundations of equal treatment, on access to vocational training, and on the procedures for representing temporary workers in accordance with collective agreements - has sought to make progress with this work, too, and reach a consensus.
Europe, today, is protecting these workers. This framework directive on the protection of temporary workers lays down new working conditions. We firmly believe that we are making progress together on social Europe. That is why we will of course agree to vote in favour of this directive without any amendment, as it has been submitted today.
on behalf of the PSE Group. - Madam President, some things that you have worked hard on never happen, and some things happen only very late. That was the case with this directive. You would not expect any more for it to happen.
In 2002, six years ago, I was working very hard as your rapporteur in first reading on this Commission proposal after the social dialogue negotiations of the social partners' fields.
We managed to convince the Commission and the vast majority of the Council to adopt 95% of our amendments and improvements of the text, only a blocking minority of, at the time, 4 of the 15 Member States did not want to go along with that majority. Several presidencies tried very hard to break the stalemate but, after some years, the proposal was - well, maybe not really dead, but at least in a coma.
That was a shame, since the problems that the directive tackles had not disappeared by far - on the contrary, in the period of enlargement of the EU. Also, with the directive, those problems of exploitation of migrant workers are not fully solved, so we have to continue to work on this, but a temporary agency directive is a first step. It creates clarity about the status and rights of employment of temporary agency workers by reinforcing the principle of equal treatment as the basic principle of labour law but at the same time - and no less importantly - by emphasising the role of collective bargaining and decent industrial relations in a growing and maturing temporary agency sector.
I emphasise this, and this is linked to the negative connotations of exploitation by gang masters from the organised professional temporary agency sector. In the present directive this sector can really prove to be mature and to have a good social dialogue with trade unions, and then help reach very advanced arrangements for flexibility and security in the labour market.
on behalf of the ALDE Group. - Madam President, I am speaking today on behalf of my colleague, Liz Lynne, who is the shadow rapporteur for the ALDE Group on this directive, since she cannot be with us today due to problems with flights to Strasbourg.
I share her general concerns about this document and, in particular, her belief that this directive is far from ideal, but could be worse. Many temporary agency businesses in the UK do now want to see the adoption of this directive, but only because it is the 'least worst' option. We have always argued that this should not have been done at European level, given the stark differences and the different traditions that exist in each Member State. However, we understand the purpose of temporary work agencies, which is to establish more working places for people and to make the labour market more flexible.
This directive was, of course, tied by the Council to a working-time directive, and the shadow rapporteur of the ALDE Group believes that these two issues will continue to be linked. Therefore, under the given circumstances, the ALDE Group shadow rapporteur would support this document, and our political group will follow her recommendations during the vote.
on behalf of the Verts/ALE Group. -Madam President, on behalf of my group, I would also like to welcome this agreement. We do not feel that we are going to get any more if it goes to conciliation, so have supported the rapporteur on this.
I admit that, in terms of the presidency looking at this as a step forward to social Europe, we would like to feel that it is a step in that direction. I welcome - certainly as a British Member - some warm words for once about the UK Government position. I hope they are going to be equally constructive on other matters in this field that are before the House at the moment. I think it is very important that in the current climate we are actually making progress on workers' rights, rather than trying to imply that those doing work on a temporary basis are somehow less important as individuals or less important economically. As someone said, while some work this way from choice, others work in this field because they do not have a choice. For example, in a number of rural areas you may find limited employment possibilities, with one employer basically handing out most of the jobs. If you as a temporary worker dare to question the conditions in which you find yourself, you may actually find that you are never employed by that particular company again.
So I think that the legal certainty provided in this agreement is extremely important. It might go some way to help, for example, a person whom I came across in London: the only individual working in a hotel kitchen who was not on a permanent contract was the one whose job was to clean the ovens and to get inside them using heavy-duty chemicals, with no training or protective clothing, because that worker was only temporary and therefore health and safety did not matter so much. So, for people like that, this legislation will be extremely important, and we look forward to its rapid implementation.
on behalf of the UEN Group. - (PL) Madam President, the consistently high unemployment rate in recent years has led to an imbalance in the respective positions of employers and employees on the labour market. Workers found themselves in very difficult positions, and were obliged to accept work of any kind in order to support their families. They therefore agreed to so-called flexible employment conditions that did not guarantee decent working terms and conditions. The majority of employers ruthlessly exploited the situation.
The directive guaranteeing equal pay, health and safety at work, maternity concessions, and opportunities for vocational training for temporary workers represents an important step towards reintroducing civilised conditions in the labour market. It is significant that these equal conditions are to apply from the first day at work. The agreement reached between the social partners confers special value on this directive. Temporary workers must not be deprived of protection.
That is why we consider it essential to adopt this document without any amendments. Legal protection should be put in place at the earliest opportunity.
(Applause)
on behalf of the GUE/NGL Group. - (PT) Madam President, this new proposal for a directive which we are now debating, despite proclaiming the principle of equal treatment between workers with regard to working conditions, a maximum limit on working time and weekly rest periods, allows a series of derogations which, in practice, may jeopardise these very principles, all the more so as what we really need to do is combat and minimise the proliferation of temporary employment agencies in order to put an end to precarious work and stop workers' rights from constantly being called into question.
Through a series of amendments, we therefore want to ensure that, for example: recourse to temporary contract work is restricted to exceptional situations, such as times of extraordinary activity and periods of temporary impediment of the permanent worker; temporary contract workers can enjoy the labour and social welfare rights granted to other workers, including the rights enshrined in collective labour agreements for the relevant sector; temporary work is not used to put at risk the right to strike, and temporary contract workers are covered by the same provisions on health and safety at work as workers of the user undertaking.
on behalf of the IND/DEM Group. - Madam President, this has been batted to and fro between the Commission and the Council ever since 2002: six years. There has been no common position until June of this year - but now they pass it to Parliament like a hot potato.
Is this sudden change of mind due to the current economic downturn, I wonder? Whether that is so or not, it will not help in these times of rising unemployment, because the report says that temporary workers are to be paid the same as permanent, full-time workers. Wrong! At one end, temporary agencies use this to get young people a start in life, or another go. At the other end, inexperienced workers will be paid the same as experienced, long-time employees, which goes right against established practice. This discourages employee loyalty, which every firm needs. More experience equals more skill, equals more pay. It is a bad move. Reject it.
Madam President, this is a bad piece of legislation - not as bad as it might have been, but nonetheless bad. Like so much employment regulation in this Parliament, it is introduced in the name of workers' rights and yet its main effect will be to deny thousands upon thousands of people the right to work at all. It makes our labour markets less competitive and less flexible. It damages our economies at the very time we can least afford to have them damaged.
Temporary work is widely and correctly recognised as a ladder back into permanent employment for those workers who for some reason have been temporarily out of the labour market.
What we are doing in this House today is kicking away that ladder which helped workers back into employment. The British Government has been resisting this measure for a long time but has finally found itself unable to resist it. You could not ask for a clearer example of the way the EU subverts democracy in Member States.
(PT) Madam President, Mr Bertrand, Commissioner, ladies and gentlemen, I am very pleased with this report which concludes an issue pending since 2002. In my opinion, this is a balanced result which protects temporary workers, increases the flexibility of the labour market and respects the principle of subsidiarity.
This proposal generally ensures equal treatment from day one for workers provided through temporary employment agencies. However, it also offers social partners the option to agree otherwise, if they so wish. Bearing in mind the different practices and legislation of the Member States in this area, it is encouraging that Parliament, the Council and the Commission have reached agreement. This agreement will ensure a stable framework for temporary employment agencies whose role in the European labour market is undeniable. The increased regulatory transparency may help to create jobs and allow for new and more flexible forms of working.
I know that economic development requires the labour market to be more flexible, but this flexibility will only be beneficial for all if it is achieved while ensuring respect for workers' rights in all aspects, in particular in relation to health and safety at work. In my opinion, the final text of this directive is a good example of this balance. I hope, Mr Bertrand, that I will be able to say the same next month on the Working Time Directive.
I must thank Mr Désir for his work and also the shadow rapporteur, Mrs Morin, who is from my political family. I congratulate her on having contributed so significantly to this end result.
(CS) I would like to begin by saying that I will be voting in favour of the proposal since the current version clearly represents the best that we can manage. I feel that the next step is to closely monitor how it is put into practice by the Member States. Some Member States have proper legal arrangements regulating the position of agency workers, but the arrangements for accrediting newly-established agencies are woefully inadequate. In other words, anyone at all can employ people and there are virtually no controls at all over the activities of some dubious employment agencies. I refer to the situation in the Czech Republic, of course. In order to boost their earnings, agencies often employ workers not on the basis of employment contracts but on the basis of work performance agreements so that they can avoid paying social and medical insurance for their employees. As a result, wages can be set at the minimum wage, but the workers are clearly left out of pocket after their contributions have been paid. It is generally suspect that the numbers of agency workers are constantly increasing at the expense of those working under permanent full-time contracts of employment. It is therefore the task of labour inspection bodies and trade unions to draw attention to the crooked practices that go on in some countries and not to allow any restrictions on the right of agency workers to join trade unions. Despite the apparent good intentions in the current version of the draft directive, much remains to be done in terms of putting it into effect. And in response to what has been said here by certain members of the European Parliament, may I say that I would take great pleasure employing them as agency workers so they can see for themselves what fun it is.
(ET) Madam President, ladies and gentlemen. In Estonia we say: 'better late than never', and it is a positive development that we are finally passing the temporary agency worker directive. Temporary agency work is becoming increasingly widespread, and thus it is very important that it be regulated. The directive is also of great significance to those countries that do not yet have access to the labour market of the European Union countries, and whose workers are primarily used for improper purposes, violating their equal rights.
We know today that the protection of temporary agency workers is guaranteed very differently from one Member State to another. There are Member States in which such protection is completely absent. As a result I believe that the draft directive in its present wording will help to ensure throughout Europe at least a minimum level of fundamental protection for temporary agency workers, which will rule out the discrimination of workers who use this form of employment, compared to other forms of employment.
I hope we will pass this directive, and I also hope that we will not give it a very long term of implementation.
(PL) Madam President, in the context of the debate on the directive concerning temporary workers, I should like to point out that the number of temporary workers in the European Union has increased significantly, especially in recent years. This increase is often caused by the economic situation, and it is therefore essential to speed up legal regulation of the phenomenon at European level. Another issue I would like to mention is how unfortunate it is that, although the European Commission made proposals on this subject, proposals that were then amended by the European Parliament back in 2002, it was not until June 2008 that the European Council reached a compromise on them. More than six years had elapsed by then.
In particular, we should support the solutions contained in the draft directive concerning equal treatment of temporary workers and other workers regarding status and safety, together with respect for the social standards required of enterprises in the area of equal treatment, in terms of remuneration and working conditions for temporary workers and other employees.
(EL) Madam President, temporary workers suffer exploitation at the hands of employers and they need equal treatment and for their security to be defended. However, the intentions of the European Commission tend towards the deregulation of employment relations and the development of flexible forms of work.
According to the Commission's official statistics, unemployment reached 4.7% in 2007, with long-term unemployment standing at 2.8%. Promoting the flexibility and security model gives employers a strong weapon with which to increase temporary agency work, which results in less favourable working conditions and waters down collective agreements. The aim of abolishing the facility for such matters to be regulated by the Member States and transferring them to the social level is to achieve the financial integration of the European labour market.
We are opposed to the steps constantly being made in this direction, because they are steps which strengthen the facility for the European Union to promote neo-liberal policies at the expense of the workers. Our main objective should be to protect all workers. Temporary workers need to be protected, but the main priorities must be no less than peace and security at work and defence of all the rights acquired by workers.
Madam President, may I start by congratulating the rapporteur on his report, not just for what he said, but also for the length of the report - or, should I say, the shortness of the report? In my nine years as a Member of this Parliament, it is the shortest report I have ever seen from any Socialist in the Committee on Employment and Social Affairs, and I hope he has set a precedent for some of his colleagues to follow - but we shall come back to that later.
I was also glad, and I thank him for this, that he said that the reason for this short report was because, quite correctly, the major stakeholders had both said they were in favour of this common position, leading the Council to support it. The trade union side and the business side - not just the general business side but the specific business side, those responsible for agency workers - all said collectively, for whatever set of reasons, 'yes': they could sign up to it.
I think there is a moral for us as politicians here that, when the stakeholders themselves say that this is what they want, I do think we have a responsibility to try and facilitate that, wherever possible, so I do thank him for using the argument of consensus to get that through.
I would finally thank the Minister for his reminder to those who may need reminding, that, when the Council put together this common position, it was done as part of a package with the working time directive. Indeed, our group briefly considered that maybe in the timing of the parliamentary work we should put both dossiers together and discuss them in December. But, having reflected further and because I know the French presidency was very keen to get this show on the road, we were very happy to go along with that, so that, indeed, we could 'move on'. That, I think, is the message of this dossier: let us move on. When we come to the second part of the package on the working time directive, I hope that from our part we will also show responsibility and move on.
(DE) Madam President, employers, in particular, are taking every opportunity to call for more and more mobility and flexibility on the European labour market. Equal treatment and minimum social standards are the only way of alleviating the unease on the part of workers about open labour markets and deregulation. The European Union needs preventive measures for the labour market, which is fortunately opening up more and more.
The present draft report on temporary agency work shows how difficult it is to make progress in this field. For six years, this Directive has been blocked in the Council by arguments of widely varying validity. This proposal guarantees that temporary workers receive treatment equal to that of other workers from the first working day onwards, albeit subject to restrictions. The right to benefit from labour law, equal pay for equal work - these are key principles of equal treatment. The regulations in Member States, on very diverse bases, that are better than the present Directive are not impaired by it, which is crucial. The right course has been taken on this under the French Presidency.
Those who have blocked the Working Time Directive - and this also goes for the Portability Directive - should likewise now correct their flawed thinking on social matters and understand that a social Europe needs minimum standards. This is the only way to improve approval and understanding of, and even identification with, the European Union.
(HU) Madam President, Minister, Commissioner, fellow Members, from the perspective of creating a single European labour market and guaranteeing equal opportunities to all EU workers, the directive under discussion represents significant progress. Of course, this is not to say that this piece of EU legislation will bring about a harmonised, Community-level framework for the employment of temporary agency workers. Nor is this even necessary or desirable, since, in keeping with the principle of subsidiarity, the fundamental regulation of employment will, in this regard, continue to fall under the competence of the Member States. The effort, however, to introduce clear and unambiguous minimum requirements throughout the territory of the EU, by means of which temporary agency workers will be protected across the Community's territory, is certainly to be welcomed and is a step in the right direction.
It is my view that without any ideological overtones and independently of our party affiliation, we can all agree that the protection of pregnant women, the guarantee of equal treatment for men and women, the combating of all discrimination based on ethnic origin, religion, beliefs, age or membership of a minority group are objectives of fundamental importance. All these considerations justify the effort to regulate these matters in a uniform way throughout the EU. It is with a view to achieving this goal that the EU legislators have worked out this system of minimum requirements. It is important that in addition to fostering individual professional development, the directive also serves Europe's economic interests by ensuring that temporary agency workers will also enjoy equal opportunities in the areas of access to training, child care and other infrastructure programmes. This applies in the times between assignments as well. It is in all our interests that temporary agency workers should not be subjected to discrimination, that they too should be able to increase their knowledge and that achieving a work/life balance should not become an insurmountable problem for them. In this area we definitely need a unified position and therefore, I personally support the approval of this directive. Thank you very much, Madam President.
(RO) Based on what the rapporteur, Mr Désir, has done, we can describe it using the Latin phrase Multum in parvum (many in one). This is how we can categorise today's proposal for a directive, as it offers a guarantee of the right to work even when the activity being performed by the employee is temporary due to certain specific aspects of the work being carried out. I believe that, thanks to a measure of this sort, professions which are rare or hardly employed at a particular workplace will be promoted through them being combined by those holding some of these skills and according to market demand. It will provide a professional mosaic offered by people who can be referred to by the description of homo universale from the Renaissance period.
(RO) I would like to thank the rapporteur, Mr Désir. This debate forms part of the measures which we need to take in order to establish a European framework which can guarantee European citizens decent working and living conditions. Guaranteeing a minimum level of protection for temporary agency workers is part of constructing a social Europe. For the European Union to become the most competitive, knowledge-based economy, European companies need to be able to choose the staff and skills they need.
I personally believe that if we guarantee temporary agency workers the same conditions enjoyed by workers from user companies, we are not only protecting temporary agency workers but, above all, local permanent staff. These equal conditions relate to working hours, rest periods, paid leave, salary level, status and safety. Guaranteeing proper working conditions for temporary agency workers will get rid of illegal work and social dumping. In my personal view, social Europe will be enhanced if the trade unions are involved in making the decision to grant certain exemptions through the use of collective labour contracts.
(DE) Madam President, as my colleague Mrs Lambert has already said, this is a very important breakthrough on the road to a social Europe, albeit just an initial step. Citizens expect us to take real steps towards a social Europe, and to ensure that employment rights in the internal market and equal pay for equal work at the same location play a part.
The European Parliament has managed to establish in the Directive this principle of equality, which had been lacking in the original Commission proposal. It is very important that the Council has supported us on this, as it is essential that competition in this internal market be based on quality rather than on wages.
I should like to add one thing by way of conclusion. Just as important as this breakthrough is a breakthrough on the Working Time Directive; not of the kind proposed by Mr Bushill-Matthews, however, but with absolutely no opt-outs, as proposed at Parliament's reading. I can only call on the Council to support us on this, too.
(PL) We are dealing with a particularly important subject. I am aware of the many concerns relating to the status and situation of persons employed on a temporary basis. I have in mind formal and legal issues as well as employment conditions. This is particularly noticeable in relation to the employment of a large number of individuals from the new Member States. These persons are prepared to accept any kind of job offer at home or abroad because of the high unemployment rates. Working terms and conditions cannot be driven by the situation on the labour market, and availability for work. I stress that they must comply with the working standards and requirements currently in force. This applies to safety, social conditions, insurance, and remuneration rates.
Madam President, I am very proud to have taken part in the vote in committee on this directive and to be participating in the debate today on the vote to deliver the temporary agency workers directive. It was a key priority for the Labour Government in my own country, Britain, part of a deal with our trade unions known as the Warwick Agreement, and today that promise is being delivered.
I am delighted to be supporting it and have campaigned for this directive for three reasons.
One is that temporary agency workers are vulnerable workers - whatever the protestations of some people opposite. Eighty per cent in a British Trades Union Congress (TUC) survey said that they were treated less well in relation to pay, training and paid time off, and they want better.
The second is that the biggest number of migrants from Eastern Europe since the enlargement who have come to work in Britain have come to my own region, the East of England, often through temporary work agencies, which, unregulated, have too often been responsible for abuses. Those abuses will end.
The final reason is that we have a social partnership agreement, rarely seen in Britain, between the British TUC and the Confederation of British Industry (CBI): that agreement is being translated into law in this vote.
(EL) Madam President, I too should like to congratulate not only the Presidency and the Commission, but also the rapporteur and everyone who helped to pass the directive and mark a new achievement for the European Union for the benefit of the citizens. I should also like to remind the House that a large proportion of temporary workers are women.
It is especially gratifying to know that female temporary workers will also have vested rights from the very first day, as will parents in general, and will not therefore be at a disadvantage, because the aim of this new proposal by the European Union for citizens, employers and workers alike is to introduce humane treatment, given that a single day's work or several days' work is of equal value and must be shown the same respect.
I hope that it will be possible to apply all that has been agreed, because it is in the application of the law that we fall down. In Greece, for example, the law has entered the statute book and provides for equal treatment for temporary workers and permanent workers. The difficulty, however, is in the application of the law.
Madam President, I should like to echo some of the previous speakers in confirming that the adoption of this new directive on temporary work will be a real step forwards. Somebody called it a 'breakthrough', and I think that is just the right word.
The only thing is that, as I am well aware, it does not represent the end of our work. We will have other opportunities, over the weeks to come, to show that we are able to make more progress with a social Europe. I am thinking here, of course, of the Working Time Directive, which is the other strand of the common position adopted in Luxembourg on 9 June.
I am aware of the problems that some of you have with this text, but I would like to remind you this evening that the only way we could get approval from the Council for the text you are about to adopt, strengthening the rights of temporary workers, was by linking it to the Working Time Directive.
I am also thinking of the European Works Councils Directive, which needs to be revised. Fourteen and a half million Europeans work in businesses that have set up such councils; they are waiting for that directive to be revised to improve the protection of their social rights in the future and, to be frank, the current economic climate means that this revision is all the more relevant, all the more necessary, and all the more urgent.
This issue will be our first opportunity to show that the Council and Parliament are willing to take on their role as colegislators. As you know, the European social partners have already demonstrated that they understand what is at stake by presenting, at the end of the summer, eight joint proposals on the basis of which they are prepared - they have said they are prepared - to accept the Commission's proposal, my dear Vladimir. It is now up to us to show that we are equally determined to take action.
Ladies and gentlemen, Mr Désir, Commissioner, up until now, the growth of the temporary work sector in Europe has often taken place in a complete legal void, with no true safeguards for workers. As of the day after tomorrow, we will be able to say that this situation has come to an end. The day after tomorrow, we will also be able to say that, at a time when our continent faces serious economic and financial problems, we as politicians are willing to join forces and take action to restart social Europe.
Madam President, ladies and gentlemen, the debate has in my view clearly shown the importance of this directive, given the huge number of workers it affects and the great improvements that it will bring about. It has also shown how the directive has attracted a genuinely strong consensus, which has emerged from the far-reaching debates and the agreement and support of the social partners. We have also heard in the debate that the directive is overdue, but as the saying goes in some languages 'Better late than never'. In Czech we have a similar saying and I am sure there are similar sayings in other languages. After a prolonged efforts we have made real progress, because this directive is just as relevant, if not more relevant, today than it was six years ago.
Ladies and gentlemen, there is one more thing I would like to mention which I find worth noting, which is that this directive, this very challenging directive, which genuinely opens the door to a social Europe, has been adopted in a twenty-seven member Europe, after having been bogged down for years in a fifteen-member Europe. In my view this constitutes a clear example of the fact that a twenty-seven member Europe is capable of social progress.
Ladies and gentlemen, many of you have mentioned the other directives which are under debate in this House. I believe that the step we are taking today is a promising sign of how we might also approach future directives. Challenging and complex issues remain of course, but in spite of this I believe that a certain dynamic has now been created and that our chances of achieving positive results are better than ever before.
rapporteur. - (FR) Madam President, ladies and gentlemen, I should like to start by thanking my fellow Members for their comments, and the shadow rapporteurs, the coordinators and everyone else involved in this debate for the support they have given to me, and equally to the finalisation of this process.
It is true that this report boils down to an explanatory statement and a single request: 'let us say yes'. The imminent adoption, I hope, in two days' time of this directive is a victory for the European Parliament, and a victory for the social partners, and I should like to take this opportunity to respond to the members of the Confederal Group of the European United Left/Nordic Green Left, who tabled a number of amendments. I understand where these amendments are coming from, in essence, but I should nevertheless like to emphasise the fact that the European Trade Union Confederation once again spoke to the chairmen of the political groups, a few days ago, to say that the adoption of this directive, in unamended form, would send a strong signal that social progress at EU level was both necessary and possible, and that social Europe was still alive.
At a time when the temporary work sector is growing, as are other atypical forms of employment contract, we need to have a legal framework, and that is the decision that we are now taking. Europe is an area of justice: it needs to be so in the interests of civil rights, and also in economic and social terms. We have already enshrined in various directives the protections and rights enjoyed by all workers. Now that more and more people are temporary workers, we need to ensure that they have the same rights, and that temporary work cannot be abused as a way to evade either the rights of workers concerned or those of other workers who would consequently suffer from pressures and social dumping.
We also want to show, in adopting this directive, that social Europe can move forwards, and that it can have real substance, contrary to what we have sometimes heard from the Commission - not from Mr Špidla, but from other Commissioners. We can legislate - we can colegislate - on social matters, too, and thus show the members of the Council, who have, for too long, blocked the adoption of this and other legislation, that they need not be afraid of the progress of social Europe, and that, if we can show that Europe is defending citizens and workers, this may also help to bring about a reconciliation between the citizens and the institutions of the Union and to assuage the concerns expressed in Ireland, the Netherlands and my own country, France.
I believe that further progress with regard to social directives will also help to foster further progress with regard to political Europe, and with regard to people's support for the progress of political Europe.
The debate is closed.
The vote will take place on 22 October 2008.
Written Statements (Rule 142)
in writing. - (RO) Using a directive to establish the rights of European citizens involved in temporary employment in EU countries has been a real success for social Europe. The problem is whether the Union's Member States and employers comply with the provisions of this directive, because specific examples from the labour market contradict the theory on many occasions. One specific example of this is the non-recognition of Romanian and Bulgarian citizens' education diplomas after both countries' accession to the EU, while the directive on this matter was enforcing something different. The question is what can be done to stop citizens from the new countries which have joined the EU from losing confidence and saying that one thing is approved in Brussels, while something different is decided by the governments in European capitals. Consideration must also be given to the fact that there is an economic crisis going on, which will, in any case, influence how labour-related directives are applied in the national territories of Europe. The European Commission ought to set up immediately a proper system for monitoring the application of labour-related legislation and apply indiscriminately punitive measures against the relevant countries.